Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims 1-20, March 28, 2022, are examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 and 18-20 of U.S. Patent No. 11314713. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are directed to an embodiment of the instant invention.
Application No. 17705836
U.S. Patent No. 11314713
1. A method for processing personal data from a plurality of data tables, each data table having columns of attributes and rows of records, the method comprising:

generating a sample of data representing data contained in a column of a first data table;

analyzing the sample of data to identify personal data;
based on analyzing the sample of data, marking the first data table as containing the personal data;

receiving a request to generate a record of personal data of a subject, the record of personal data corresponding to one of known types of personal data of the subject;

determining that the column of the first data table contains the one of known types of personal data of the subject and that the column of the first data table contains a first key that references a second data table that is marked as containing the personal data;

identifying a second key in a third data table that references the column of the first data table, the third data table being marked as containing the personal data; and

in response to the request, generating the record of personal data of the subject based on data in the first data table, the second data table, and the third data table.
1. A method for processing personal data from a relational database including a plurality of data tables, each data table having columns of attributes and rows of records, the method comprising: 
generating a sample of data representing data contained in a column of a first data table; 

analyzing the sample of data to identify personal data; 
based on analyzing the sample of data, marking the first data table as containing the personal data in conjunction with backup of the relational database; 
receiving a request to generate a record of personal data of a subject, the record of personal data corresponding to one of known types of personal data of the subject; 

determining that the column of the first data table contains the one of known types of personal data of the subject and that the column of the first data table contains a first key that references a second data table that is marked as containing the personal data; 

identifying a second key in a third data table that references the column of the first data table, the third data table being marked as containing the personal data; and 

in response to the request, generating the record of personal data of the subject based on data in the first data table, the second data table, and the third data table.
2. The method of claim 1, wherein analyzing the sample of data to identify the personal data comprises: determining whether the sample of data matches a list of known types of personal data.
2. The method of claim 1, wherein analyzing the sample of data to identify the personal data comprises: determining whether the sample of data matches a predetermined list of known types of personal data.
3. The method of claim 2, wherein the list of the known types of personal data includes at least one of a name, personal identity information, a physical address, an email address, a phone number, financial information, investment information, medical information, a social networking post, an IP address, a MAC address, a domain name, or a device identifier.
3. The method of claim 2, wherein the predetermined list of the known types of personal data includes at least one of a name, personal identity information, a physical address, an email address, a phone number, financial information, investment information, medical information, a social networking post, an IP address, a MAC address, a domain name, or a device identifier.
4. The method of claim 2, wherein determining whether the sample of data matches the list of the known types of personal data comprises: 

responsive to determining that the sample of data matches one of a dictionary of text strings, determining that the sample of data includes personal data;
responsive to determining that a format of the sample of data matches one of a list of formats, determining that the sample of data includes personal data; and
responsive to determining that the sample of data matches data of columns determined to contain personal data, determining that the sample of data includes personal data.
4. The method of claim 2, wherein determining whether the sample of data matches the predetermined list of the known types of personal data comprises: 
responsive to determining that the sample of data matches one of a dictionary of text strings, determining that the sample of data includes personal data; 
responsive to determining that a format of the sample of data matches one of a list of formats, determining that the sample of data includes personal data; and 
responsive to determining that the sample of data matches data of columns determined to contain personal data, determining that the sample of data includes personal data.
5. The method of claim 2, wherein determining whether the sample of data matches the list of the known types of personal data comprises:

generating an estimate of probability that the sample of data matches one of the list of the known types of personal data.
5. The method of claim 2, wherein determining whether the sample of data matches the predetermined list of the known types of personal data comprises: 
generating an estimate of probability that the sample of data matches one of the predetermined list of the known types of personal data.
6. The method of claim 1, wherein marking the first data table as containing the personal data is performed separate from responding to the received request.
6. The method of claim 1, wherein marking the first data table as containing the personal data is performed as a background job separate from responding to the received request.
7. The method of claim 1, further comprising: 
determining a matching score that is greater than a threshold value based on the sample of the data.
7. The method of claim 1, further comprising: determining a matching score that is greater than a threshold value based on the sample of the data.
8. The method of claim 1, further comprising:
determining a second set of data tables referenced by the first data table;
determining a second set of rows in the second set of data tables, the second set of rows being referenced by a first set of rows in the first data table; and
processing the data associated with the second set of rows in columns that are marked as containing personal data.
8. The method of claim 1, further comprising: determining a second set of data tables referenced by the first data table; 
determining a second set of rows in the second set of data tables, the second set of rows being referenced by a first set of rows in the first data table; and 
processing data associated with the second set of rows in columns that are marked as containing personal data.
9. The method of claim 1, further comprising:
determining a second set of data tables referenced by the first data table;
determining a second set of rows in the second set of data tables that reference the subject; and
processing the data associated with the second set of rows in columns that are marked as containing personal data.
9. The method of claim 1, further comprising: determining a second set of data tables referenced by the first data table; 
determining a second set of rows in the second set of data tables that reference the subject; and processing the data associated with the second set of rows in columns that are marked as containing personal data.
10. The method of claim 9, further comprising:
determining a third set of rows in the first data table, the third set of rows referencing the second set of rows in the second set of data tables; and
processing the data associated with the third set of rows in columns that are marked as containing personal data.
10. The method of claim 9, further comprising: determining a third set of rows in the first data table, the third set of rows referencing the second set of rows in the second set of data tables; and 
processing the data associated with the third set of rows in columns that are marked as containing personal data.
11. The method of claim 1, further comprising:
determining a second set of data tables that reference the first data table;
determining a second set of rows in the second set of data tables, the second set of rows referencing a first set of rows in the first data table; and
processing the data associated with the second set of rows in columns that are marked as containing personal data.
11. The method of claim 1, further comprising: determining a second set of data tables that reference the first data table; 
determining a second set of rows in the second set of data tables, the second set of rows referencing a first set of rows in the first data table; and 
processing the data associated with the second set of rows in columns that are marked as containing personal data.
12. The method of claim 1, further comprising:
determining a second set of data tables that reference the first data table;
determining a second set of rows in the second set of data tables that reference the subject; and
processing the data associated with the second set of rows in columns that are marked as containing personal data.
12. The method of claim 1, further comprising: determining a second set of data tables that reference the first data table; 
determining a second set of rows in the second set of data tables that reference the subject; and processing the data associated with the second set of rows in columns that are marked as containing personal data.
13. The method of claim 12, further comprising: determining a third set of rows in the first data table, the third set of rows being referenced by the second set of rows; and
processing the data associated with the third set of rows in columns that are marked as containing personal data.
13. The method of claim 12, further comprising: determining a third set of rows in the first data 
table, the third set of rows being referenced by the second set of rows; and 
processing the data associated with the third set of rows in columns that are marked as containing personal data.
14. The method of claim 1, further comprising:
constructing a graph representing relationships among the plurality of data tables that are associated with the personal data; and traversing the graph to expand processing of data from the first data table to tables that reference or are referenced by the first data table.
14. The method of claim 1, further comprising: constructing a graph representing relationships among the plurality of data tables that are associated with the personal data; and traversing the graph to expand processing of data from the first data table to tables that reference or are referenced by the first data table.
15. The method of claim 1, further comprising: removing the data from the column that are marked as containing personal data.
15. The method of claim 1, further comprising: removing data from the column that are marked as containing personal data.
16. The method of claim 1, wherein processing the data comprises producing the data from the columns that are marked as containing personal data.
16. The method of claim 1, wherein processing the data comprises producing the data from the columns that are marked as containing personal data.
Claims 17-20 are directed to a system for processing the above cited method.
Claims 18-20 are directed to a system for processing the above cited method.




BASIS FOR OBVIOUS TYPE OF DOUBLE PATENTING
It is noted that the instant claims do not recite the limitation of “in conjunction with backup of the relational database” as required in the allowed claims.  However, the allowed claims are directed to a specific embodiment of the broader instants claims.  Therefore, it would have obvious to one of ordinary skill in the art to use the instant method and system as anticipated by the allowed claims to achieve the same expected results.
CONCLUSION
Claims 1-20 are free of any prior art.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
10/22/2022